                                Case 19-10657            Doc 14       Filed 06/20/19           Page 1 of 2
                                              United States Bankruptcy Court
                                            Middle District of North Carolina
In re:                                                                                                     Case No. 19-10657-bak
Gregory Lewis Williams                                                                                     Chapter 13
Latondra Patrice Williams
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0418-2                  User: franklin                     Page 1 of 1                          Date Rcvd: Jun 18, 2019
                                      Form ID: 173                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db/jdb         +Gregory Lewis Williams,   Latondra Patrice Williams,   1228 Rogers Rd,   Graham, NC 27253-4423

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: bancm_ecf@ncmba.uscourts.gov Jun 18 2019 18:28:31     William P. Miller,
                 Bankruptcy Administrator,   101 South Edgeworth Street,   Greensboro, NC 27401-6024
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              Anita Jo Kinlaw Troxler,   office@chapter13gboro.com, office5@chapter13gboro.com
              John T. Orcutt   on behalf of Debtor Gregory Lewis Williams postlegal@johnorcutt.com,
               freelooks.jto2@gmail.com
              John T. Orcutt   on behalf of Joint Debtor Latondra Patrice Williams postlegal@johnorcutt.com,
               freelooks.jto2@gmail.com
                                                                                            TOTAL: 3
                          Case 19-10657       Doc 14      Filed 06/20/19       Page 2 of 2
Form 173

                               UNITED STATES BANKRUPTCY COURT
                                          Middle District of North Carolina
                                             101 S. Edgeworth Street
                                              Greensboro, NC 27401

                                                                                Bankruptcy Case No.: 19−10657
IN THE MATTER OF:
Gregory Lewis Williams    xxx−xx−3326
Latondra Patrice Williams  xxx−xx−4320
aka Latondra P Williams
aka LaTronda P Williams
1228 Rogers Rd
Graham, NC 27253

   Debtor(s)


                          NOTICE OF DEFICIENCY OF SERVICE OF CHAPTER 13 PLAN



A proposed Chapter 13 Plan was filed in this case on Monday, June 17, 2019. To the extent that the proposed
Chapter 13 Plan includes a request to determine the amount of any secured claim (including a request to determine
the value of any collateral), Bankruptcy Rule 3012(b) requires service of the proposed plan on the holder of such
claim and any other entity the court designates in the manner provided for service of a summons and complaint under
Rule 7004. Proof of such service must be made to the Court by affidavit as required by Rule 4(l) of the Rules of Civil
Procedure, made applicable by Bankruptcy Rule 7004(a)(1).

The following deficiencies have been noted regarding service of the proposed Chapter 13 Plan:

*No certificate of service has been filed for the proposed Chapter 13 Plan or certificate of service is incomplete.

*The proposed Chapter 13 Plan includes a request to determine the amount of a secured claim and proof of
service by affidavit as required by Rule 3012(b) and 7004(a)(1) has not been filed with the court for the
following creditor(s):
      −Heavner Furniture




Dated: 6/18/19                                                                  OFFICE OF THE CLERK/R
